867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Richard D'ALESANDRO, Plaintiff-Appellant,v.COUNTY OF MONTGOMERY, MARYLAND;  Montgomery County PoliceDepartment;  Steven R. Colferai, Detective, # 920;Montgomery County State's Attorney's Office;  Robert L.Dean, Assistant State's Attorney;  John J. McCarthy,Assistant State's Attorney, Defendants-Appellees.
No. 88-7252.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 14, 1988.Decided:  Jan. 13, 1989.

Michael Richard D'Alesandro, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Richard D'Alesandro appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  D'Alesandro v. Cty of Montgomery Md., C/A No. 88-2583-S (D.Md. Sept. 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent D'Alesandro's complaint was construed as a habeas corpus petition and dismissed for failure to exhaust state remedies, the dismissal was without prejudice to D'Alesandro's right to pursue habeas relief in the state, and thereafter in the federal courts.  We accordingly modify the district court's judgment to reflect dismissal of the Sec. 2254 petition without prejudice.  See 28 U.S.C. Sec. 2106